Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 14 September 2021 has been entered. Claims 26-50 are pending.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The ‘alignment tool’ as recited in claim 29 (paragraph 53 of the present drawings explicitly acknowledges that this tool is not shown) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign “61” mentioned in the description as indicating a drive means (see paragraph 59).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The abstract of the disclosure is objected to because it includes legal phraseology, including “means” multiple times, and because it includes a phrase which can be implied, in particular “is provided” at the final line. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
Claim Objections
The claims are objected to because of the following informalities:  
Claim 26 at the final paragraph recites, “the means for detecting dark meat” twice. This feature is introduced with the name ‘first means’ at line 8. Thus, the final paragraph should refer to “the first means for detecting dark meat”.
Claim 26 at the final paragraph recites, “the three cutting apparatuses”. This recitation should read – the first cutting apparatus, the second cutting apparatus, and the third cutting apparatus –. 
Claim 28 at line 2 recites, “on the conveying unit is disposed”. This recitation should read – on the conveying unit, wherein the handling device is disposed –. 
Claims 36-39 recites, “the fish fillets”.  Claim 26 introduces the fillet in the singular, so claims 36-39 should likewise refer to “the fish fillet”.
Claim 39 recites, “the opened up fish fillets”. This recitation should avoid adding a new descriptor – here, ‘opened up’ – to the name of the previously introduced fillets. Instead, the examiner suggests reciting the fish fillets as having been opened up.
Claim 43 inherently requires multiple suction means, since a means is ‘arranged in a region of each cutting apparatus’. The claim should be amended to better clarify that multiple suction means are introduced, and also that there are multiple regions, with each apparatus having its own region. 
Claim 43 recites, “each cutting apparatus”. This recitation should read – each of the first cutting apparatus, the second cutting apparatus, and the third cutting apparatus –.
Claim 44 at line 14 recites, “the ventral-side and dorsal-side partial strip”. This recitation should read – the ventral-side partial strip and the dorsal-side partial strip – or – the ventral-side and dorsal-side partial strips –.
Claim 44 at line 15 recites, “a second and a third cutting apparatus”. This recitation should read – a second cutting apparatus and a third cutting apparatus –.
Claim 45 at the final paragraph should better delineate what is modified by “or”. For example, the examiner suggests adding “(i)” between ‘subsequently’ and ‘first’ at line 1 of the paragraph, and also adding “(ii)” between ‘or’ and ‘first’ at line 2 of the paragraph.
Claim 47 recites, “each fish fillet”. Claim 44 only introduces a fish fillet, so claim 47 should refer to “the fish fillet”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Limiting interpreted under 35 USC 112(f) including “means” include: 
“a first means for detecting dark meat” as recited in claim 26;
“a means for opening up the fish fillet” as recited in claim 26;
“a second means for detecting remaining dark meat” as recited in claim 27;
“a third means for detecting remaining dark meat” as recited in claim 42;
“a suction means for extracting the removed partial strips” as recited in claim 43;
“a means for detecting dark meat” as recited in claim 44;
“a means for opening up” as recited in claim 44; and
“a means for detecting dark meat” as recited in claim 46.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a conveying unit for transporting the fish fillet” as recited in claim 26 (first, “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “conveying” and “for transporting the fish fillet”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “conveying” preceding the generic placeholder describes the function, not the structure, of the unit);
“a first cutting apparatus for removing a middle, central partial strip” as recited in claim 26 (first, “apparatus” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” and “for removing a middle, central partial strip”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the apparatus);
 “a second cutting apparatus for removing the ventral-side partial strip” as recited in claim 26 (first, “apparatus” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” and “for removing the ventral-side partial strip”; third, the generic placeholder is not modified by sufficient structure for performing the claimed 
 “a third cutting apparatus for removing the dorsal-side partial strip” as recited in claim 26 (first, “apparatus” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” and “for removing the dorsal-side partial strip”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the apparatus);
“a control device” as recited in claim 26, which has implied control functions since the claim requires that cuts are made based on the data and/or information determined by the means for detecting dark meat (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “control” and the implied function of controlling the cut based on the data and/or information; third, the generic placeholder is not modified by sufficient structure for performing the claimed function);
“a handling device” as recited in claim 28 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “handling” and “for automatically aligning the fish fillet to be process on the conveying unit”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the location between the first means and the second cutting apparatus is a location, not a structure, of the device, and does not describe any structure for performing the recited function);
“an adjustable arrangement” as recited in claim 33 (first, “arrangement” is a generic placeholder for “means” because ‘arrangement’ does not connote any particular structure; second, the generic placeholder is modified by the functional language “adjustable” and “for adjusting a size 
“devices for holding the fish down” as recited in claim 39 (first, “devices” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for holding the fish down”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., “assigned to the segment chain” does not describe any structure for holding fish down);
“a second and third cutting apparatus” as recited in claim 41 (first, “apparatus” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” – i.e., in order to be considered as a ‘cutting apparatus’, the apparatus must perform a cutting function; third, the generic placeholder is not modified by sufficient structure for performing the claimed function);
“a conveying unit” as recited in claim 44 (first, “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “conveying” and “automatically transporting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “conveying” preceding the generic placeholder describes the function, not the structure, of the unit; note that ‘means’ preceding conveying unit in claim 44 is synonymous with ‘via’);
“a first cutting apparatus” that cuts a middle, central partial strip as recited in claim 44 (first, “apparatus” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “automatically cutting a middle, central partial strip”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – 
“a second and a third cutting apparatus” that automatically cut the partial strips from the fillet as recited in claim 44  (first, “apparatus” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” and “automatically cutting” the partial strips; third, the generic placeholder is not modified by sufficient structure for performing the claimed function);
“a control device” as recited in claim 44 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “control” and controlling the cutting apparatuses; third, the generic placeholder is not modified by sufficient structure for performing the claimed function); and
“additional cutting apparatus” as recited in claim 56 (first, “apparatus” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting” – i.e., in order to be considered as a ‘cutting apparatus’, the apparatus must perform a cutting function; third, the generic placeholder is not modified by sufficient structure for performing the claimed function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Note that a ‘robotic mechanism’ as recited in various claims is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because ‘robotic’ implies a specific class of structures. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“by means of which” as recited in claim 31 (here, this phrase means ‘as a result of being arranged on the robotic mechanism’ rather than referring to some new structure with the name ‘means’).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 at lines 1-2 recites, “removing a strip consisting of dark meat” (emphasis added). This recitation is indefinite in view of the present specification because it is unclear whether the Applicant intends “consisting of” to be interpreted in the conventional manner in which the phrase is closed (see MPEP 2111.03), such that “consisting of” excludes any element, step, or ingredient not specified in the claim. While conventionally the phrase “consisting of” is closed, in the present case the specification suggests that the Applicant intends “consisting of” to be open, such that the phrase has the same meaning as “comprising”. Consider the shape of the dark meat “17” in Fig. 5 of the present drawings – given the non-linear shape of the dark meat “17”, the various cutting apparatuses would be understood by one of ordinary skill in the art as removing light meant “16” in conjunction with the dark meat “17”. Because the present specification discloses a configuration where some light meat “16” is removed along with the dark meat “17”, it appears that the Applicant intends “consisting of” as having the same meaning as “comprising”, such that claim 26 would not be interpreted as prohibiting the removal of some light meat along with the strip of the dark meat. Since it is unclear whether “consisting of” prohibits the removal of light meat, the claim is indefinite. 
Claim 26 at lines 3-5 recites that the conveying unit transports fish from “an inlet area of the fish fillet into the arrangement to an outlet area of the fish fillet out of the arrangement” (emphasis added). However, the claim also expressly requires that the conveying unit is part of the arrangement (see lines 1-3, which recite, “An arrangement … comprising: a conveying unit”). Since the ‘conveying unit’ is part of 
Claim 26 at line 6 recites, “in the direction of the outlet area”. This recitation is indefinite because it is unclear whether a new direction is being introduced (i.e., it is unclear whether there is antecedent basis for this limitation). Claim 26 at lines 4-5 introduces “a transport direction along a transport path”. The “transport direction” may be ‘in the direction of the outlet area’, but it is not introduced with that language. Thus, it is unclear whether “in the direction of the outlet area” intends to refer to the previously introduced “transport direction” as suggested by the use of “the” to describe the direction, or whether “in the direction of the outlet area” intends to introduce some new direction given that the previously introduced ‘transport direction’ is never described in a direction of the outlet area.
Claim 26 at line 6 recites that various structure (which are later recited) are “successively along the transport path”. This recitation is indefinite in view of the present specification. The term “successively” means following in order, such that the claim appears to require that order of the various structures recited is (1) the first means for detecting, (2) the first cutting apparatus, (3) the means for opening, and (4) the cutting unit. However, consider Figs. 3 and 4 of the present disclosure. The first means for detecting ‘20’ is shown as first among the four structure, but then the means for opening ‘22’ before the first cutting apparatus ‘21’. Not only that, but the means for opening ‘22’ extends until after the cutting unit. Therefore, it is unclear in view of the present specification how to determine the successive order of the various recited structures. For example, how is it that the ‘means for opening’ is successively after the first cutting apparatus and before the cutting unit when the means for opening begins before the first cutting apparatus and ends after the cutting unit? Since the structures overlap one another, the successive order is unclear.  
Claim 26 is indefinite because lines 1-2 introduce “a strip consisting of dark meat”, and then the body of the claim appears to introduce additional dark meat and additional strips of dark meat. The relationship between the dark meat introduced after lines 1-2 and the dark meat introduced in line 2 is unclear, and the relationship between the strips introduced after lines 1-2 and the strip introduced in line 2 is unclear. For example, line 8 recites, “detecting dark meat”. This recitation is indefinite because the relationship between this dark meat and the previously introduced dark meat of the strip removed from the fillet introduced at line 2 is unclear. Is the same dark meat that is removed also detected? If so, line 8 should refer to “the” dark meat. As another example, each of lines 9, 12, and 13 introduces what appears to be a new ‘strip of dark meat’ (these strips appear to be new in view of the recitations including “a” and having new names “middle, central partial” strip in line 9, “ventral-side partial” strip in line 12, and “dorsal-side partial” strip in line 13). Can any of these strips be the ‘strip’ of the preamble? Are these entirely new strips relative to the strip of the preamble? Do the strips introduced after the preamble collectively form the strip of the preamble? Since it is unclear whether all dark meat introduced in the claim must be the same dark meat, and whether all strips must be the same strip, claim 26 is indefinite.
Claim 26 at line 11 recites, “a means for opening up the fish fillet”.  This limitation is interpreted under 35 USC 112(f), and the corresponding structure disclosed in the present specification includes the segment chain “32” per paragraph 57 of the present specification. However, the claim previously 
Claim 26 at line 12 recites the limitation "the cut surfaces".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether new ‘cut surfaces’ are introduced by this limitation. Moreover, in the event that the first cutting apparatus produces more than two cut surfaces, the particular cut surfaces referred to by “the cut surfaces” are unclear. Any two cut surfaces? All the cut surfaces? It is unclear whether new ‘cut surfaces’ are introduced by this limitation. Moreover, in the event that the first cutting apparatus produces more than two cut surfaces, the particular cut surfaces referred to by “the cut surfaces” are unclear. Any two cut surfaces? All the cut surfaces?
Claim 26 at the final line recites the limitation "the data and/or information".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what particular data and/or information are referred to, at least in the event that the means for detecting dark meat produces a plurality of data. For example, does “the data” refer to all the data produced by the means for detecting dark meat, or does “the data” refer to any data produced by the means for detecting dark meat? The examiner suggests avoiding the word “the” in the phrase “the data and/or information” if the Applicant intends the control device to make cuts based on any data from the means for detecting dark meat.
Claim 28 recites, “the second cutting apparatus for removing the middle, central partial strip”. This recitation is indefinite because it is unclear what strip the second cutting apparatus must remove. 
Claim 32 recites, “drives for the circular knives” at line 3. This recitation is indefinite. First, it is unclear whether “each comprise” at line 2 is modifying only the ‘two circular knives set in a V-shape at a fixed angle to each other’, or whether “each comprise” also modifies ‘drives for the circular knives’. The claim can be interpreted either way. Second, it is unclear what particular circular knives are being referred to by “the circular knives”. The claim requires two cutting apparatuses, each including two circular knives, such that there are four circular knives. Does “the circular knives” necessarily refer to all of the circular knives, or can “the circular knives” be referred to as any two of the circular knives? The examiner suggests amending the claim to separately describe the structure of the second cutting apparatus and the third cutting apparatus, as this will enhance clarity. 
Claim 35 introduces “a rotationally driven segment chain”. As explained above in regards to claim 26, the recitation of “a means for opening” as recited in claim 26 corresponds to the segment chain. Therefore, claim 35 is indefinite because it is unclear whether claim 35 requires double inclusion of a chain. That is, can the segment chain of claim 35 be considered as being previously introduced by the “means for opening” in claim 26? Or, should claim 35 be interpreted as requiring two segment chains required? 
Claim 35 recites, “triangular in cross-section”. This recitation is indefinite in view of the present specification. Conventionally, “triangular in cross-section” is interpreted as requiring that the entire cross-sectional shape is triangular. However, as disclosed (see Fig. 5, for example), the cross-sectional shape of the chain includes a triangular shape despite not be a triangular shape as a whole. It is unclear 
Claim 36 recites, “a continuous conveying unit”. This recitation is indefinite because it is unclear whether double inclusion of a conveying unit is intended, given that claim 26 already introduces a conveying unit. The use of “a” and “continuous” suggest that some new conveying unit is being introduced, since a new name is provided. However, the specification suggests that there is a single conveying unit. Claim 36 is indefinite because it is unclear which interpretation is intended. If a single conveying unit is intended, the examiner suggests describing that “the conveying unit is continuous”.
Claim 38 recites, “spike-like” protrusions. The recitation “spike-like” is indefinite because it is unclear what types of protrusions are “spike-like”. A spike can have many characteristics, and it is unclear which of those characteristics must be included for a protrusion to be “spike-like”. For example, is a protrusion in the shape of a blade considered “spike-like” because a spike and a blade both have a sharpened portion? Or, must the sharpened portion be a tip such that a blade is not “spike-like”? Is a truncated triangular shape lacking a sharpened tip considered “spike-like”, or is the sharpened tip essential for a spike? Since the meets and bounds of “spike-like” are unclear, the recitation is indefinite.
Claim 38 recites, “its upper side”. This recitation lacks antecedent basis, rendering the claim indefinite. It is unclear whether “its upper side” is the same as “the upper side” or “an upper side”. Consider a segment chain that travels in a loop – different sections of the loop have different ‘upper sides’ (indeed, opposite sides of the chain become the chain’s ‘upper side’ as the chain moves around the loop). Which of these sides is “its upper side”?
Claim 39 recites, “at least when removing the ventral-side and dorsal-side partial strips”. This recitation is indefinite because it is unclear what previous feature is modified by this recitation. Does “at 
Claim 41 recites, “the second cutting unit also comprising a second and third cutting apparatus”. This recitation is indefinite because claim 26 already introduces a second cutting apparatus and a third cutting apparatus. While claim 41 appears to be requiring two additional cutting apparatuses, it is unclear whether the second and third cutting apparatus of claim 41 must be ‘for removing the ventral-side strip’ and ‘for removing the dorsal-side partial strip’ as required by the second and third cutting apparatus of claim 26. If so, it is unclear how a strip can be twice removed. 
Claim 43 recites, “the removed partial strips”. This recitation is indefinite because it is unclear what particular partial strips are being referred to. Claim 26 introduces each of a middle, central partial strip, a ventral-side partial strip, and a dorsal-side partial strip.
Claim 44 at line 1 recites, “removing a strip consisting of dark meat” (emphasis added). This recitation is indefinite in view of the present specification because it is unclear whether the Applicant intends “consisting of” to be interpreted in the conventional manner in which the phrase is closed (see MPEP 2111.03), such that “consisting of” excludes any element, step, or ingredient not specified in the claim. While conventionally the phrase “consisting of” is closed, in the present case the specification suggests that the Applicant intends “consisting of” to be open, such that the phrase has the same meaning as “comprising”. Consider the shape of the dark meat “17” in Fig. 5 of the present drawings – given the non-linear shape of the dark meat “17”, the various cutting apparatuses would be understood by one of ordinary skill in the art as removing light meant “16” in conjunction with the dark meat “17”. Because the present specification discloses a configuration where some light meat “16” is removed along with the dark meat “17”, it appears that the Applicant intends “consisting of” as having the same meaning as “comprising”, such that claim 44 would not be interpreted as prohibiting the removal of some light meat 
Claim 44 is indefinite because line 1 introduce “a strip consisting of dark meat”, and then the body of the claim appears to introduce additional dark meat and additional strips of dark meat. The relationship between the dark meat introduced after line 1 and the dark meat introduced in line 1 is unclear, and the relationship between the strip introduced after line 1 and the strip introduced in line 1 is unclear. For example, line 6 recites, “detecting dark meat”. This recitation is indefinite because the relationship between this dark meat and the previously introduced dark meat of the strip removed from the fillet introduced at line 1 is unclear. Is the same dark meat that is removed also detected? If so, line 6 should refer to “the” dark meat. As another example, each of lines 7, 10, and 11 introduces what appears to be a new ‘strip of dark meat’ (these strips appear to be new in view of the recitations including “a” and having new names “middle, central partial” strip in line 7, “ventral-side partial” strip in line 10, and “dorsal-side partial” strip in line 11). Can any of these strips be the ‘strip’ of the preamble? Are these entirely new strips relative to the strip of the preamble? Do the strips introduced after the preamble collectively form the strip of the preamble? Since it is unclear whether all dark meat introduced in the claim must be the same dark meat, and whether all strips must be the same strip, claim 44 is indefinite.
Claim 44 at lines 9-10 recites, “a means for opening up”.  This limitation is interpreted under 35 USC 112(f), and the corresponding structure disclosed in the present specification includes the segment chain “32” per paragraph 57 of the present specification. However, the claim previously introduces “a conveying unit” at line 4, and the structure corresponding to the conveying unit disclosed in the present specification also includes the segment chain “32” per paragraph 56 of the present specification. Claim 44 is indefinite because the claim requires both of a  ‘conveying unit’ and a ‘means for opening’ and because each of these structures corresponds to a segment chain, such that claim 44 requires two 
Claim 44 at line 16 recites, “the cutting apparatuses”. This recitation is indefinite because there are three cutting apparatuses introduced in the claim, and it is unclear which of these apparatuses are referred to by “the cutting apparatuses”. For example, does “the cutting apparatuses” refer to the second and third cutting apparatuses, which are discussed in the previous line? Or, does “the cutting apparatuses” refer to the first cutting apparatus, the second cutting apparatus, and the third cutting apparatus? 
Claim 46 recites, “a means for detecting dark meat”. Claim 44 already introduces a means by the same name. Claim 46 is indefinite because it is unclear whether the claim necessarily requires a second means, or whether the same means already introduced in claim 44 can perform the detection of claim 46. In other words, is double inclusion of means for detecting dark meat necessarily required by claim 46? If so, the claim should refer to a ‘second’ means for detecting dark meat or otherwise avoid using the same name already used in claim 44.
 Claim 47 recites, “the partial strips”. This recitation is indefinite because claim 44 introduces three partial strips. It is unclear whether “the partial strips” necessarily refers to all three strips, or whether “the partial strips” could instead refer to any two of the strips (since “the partial strips” can be interpreted as merely requiring two strips). The examiner suggests referring to the strips by their previously recited names.
Claim 48 recites, “all cuts of all partial strips are made by circular knives set in a V-shape to each other”. This recitation is indefinite because it is unclear how many knives and how many V-shapes are required. If there are six knives, how many V-shapes are required? The claim can be interpreted as 
Claim 49 recites, “the partial strips”. This recitation is indefinite because claim 44 introduces three partial strips. It is unclear whether “the partial strips” necessarily refers to all three strips, or whether “the partial strips” could instead refer to any two of the strips (since “the partial strips” can be interpreted as merely requiring two strips). The examiner suggests referring to the strips by their previously recited names.
Claim 50 recites, “an arrangement claim 26”. This recitation is indefinite because it appears to include a typographical error, with one or more words missing between “arrangement” and “claim”. For example, does the Applicant intend to recite “an arrangement recited in claim 26”, or “an arrangement similar to that recited in claim 26”? Also, if the exact arrangement of claim 26 is referred to, “an arrangement” should read – the arrangement –.
Claims Not Subject to Prior Art Rejection
Claims 26-50 are not subject to any prior art rejection under 35 USC 102 or 35 USC 103. However, no determination of allowability can be made in view of the issues raised above under 35 USC 112. The examiner will provide a statement of reasons for allowance in any future Notice of Allowability.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references discloses relevant arrangements for processing food items:
US Pat. No. 2,518,772 to Grausgruber (see conveyor 53 and blades 31 arranged in a V-configuration);
US Pat. No. 2,140,575 to David et al. (see conveyor 14, guide member 84 and blades 35 in a V-configuration);
US Pub. No. 2012/0040597 A1 to Fern et al. (see robotic mechanism 51 for moving a cutting unit including blade 50);
US Pat. No. 4,993,116 to Urushibara et al. (see the multiple cutting apparatuses arranged in a traveling direction in Fig. 8);
US Pat. No. 7,404,759 B2 to Sato (see the robot arm carrying blade 34; see also Fig. 9 showing two blades 34 in V-configuration);
US Pat. No. 9,351,498 B2 to Grimm et al. (see detecting device 14);
US Pat. No. 10,051,872 B2 to Finke et al. (see the conveyor including body 18, and see also blades 15/16 and 19/20 arranged in a V-configuration);
US Pat. No. 5,299,974 to Jahnke (see guides 9 after the initial blades 5, which guides 9 spread the food item as shown in Fig. 3);
US Pub. No. 2021/0127691 A1 to Nielsen (discloses detecting a food item to be processed);
US Pub. No. 2006/0154587 A1 to Mikkelsen et al. (discloses detecting a food item to be processed);
US Pub. No. 2022/0026259 A1 to Villerup et al. (discloses detecting a food item to be processed);
US Pat. No. 5,871,395 to Grabau et al.;
US Pat. No. 9,532,582 B2 to Jurs et al.;
US Pat. No. 6,322,437 B1 to Grabau et al.
US Pat. No. 5,810,652 to Eide et al.;
US Pat. No. 5,554,069 to Burch et al.;
US Pat. No. 7,090,574 B2 to Braeger;
US Pat. No. 4,536,919 to Cashwell et al.;
US Pat. No. 4,769,872 to Hazenbroek et al.;
US Pat. No. 3,277,518 to Hooley;
US Pat. No. 2,479,010 to Jones;
US Pat. No. 2,137,291 to Hunt;
US Pat. No. 3,731,344 to Phares et al;
US Pat. No. 4,236,275 to Westerdahl;
US Pat. No. 5,378,194 to Hjorth; and
US Pat. No. 8,814,637 B2 to Jurs et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EVAN H MACFARLANE/Examiner, Art Unit 3724